     Case 2:21-cv-01533-KJM-DMC Document 13 Filed 09/03/21 Page 1 of 1


1

2

3

4

5

6                         UNITED STATES DISTRICT COURT

7                        EASTERN DISTRICT OF CALIFORNIA

8                                  ----oo0oo----

9

10   AQUALLIANCE; CALIFORNIA                  No. 2:21-cv-01533 KJM DMC
     SPORTFISHING PROTECTION
11   ALLIANCE; CALIFORNIA WATER
     IMPACT NETWORK,
12                                            ORDER
                   Plaintiffs,
13
          v.
14
     THE UNITED STATES BUREAU OF
15   RECLAMATION; U.S. DEPARTMENT OF
     THE INTERIOR; DEB HAALAND, in
16   her official capacity; and DOES
     1 – 100,
17
                   Defendants.
18

19

20                                 ----oo0oo----

21              A hearing on plaintiffs’ Motion for Temporary

22   Restraining Order (Docket No. 6) is hereby set before the

23   undersigned judge, as the duty judge, on September 7, 2021 at

24   1:30 p.m., to be held by Zoom video conference.         The courtroom

25   deputy clerk will email counsel with the Zoom login information.

26              IT IS SO ORDERED.

27   Dated:    September 3, 2021

28
                                          1
